Citation Nr: 1223588	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for amyotrophic lateral sclerosis (ALS) to include as a result of in-service exposure to herbicides, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1957 to March 1983.  He died in December 2007.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for ALS.  Although provided notice of this decision in December 2006, the Veteran did not file a notice of disagreement. 

2.  At the time of the Veteran's death, he did not have a pending claim of entitlement to service connection for ALS.

 
CONCLUSION OF LAW

The criteria for service connection for ALS, to include as a result of in-service exposure to herbicides, for purposes of accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants for VA benefits of any information necessary to submit in order to complete and support a claim, and to assist claimants in the development of any pertinent evidence. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

In this case, where the law, and not the evidence, is dispositive of the claim, the VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As discussed below, the Veteran did not have a pending claim, and he was not entitled to benefits under an existing rating or decision at the time of his death.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.

II.  Analysis

Certain benefits, including accrued benefits, may be paid to a surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(14), 1521, 1541, 5121(a); 38 C.F.R. § 3.1000(a), (d).  A surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.

Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353(1993); see also Ralston v. West, 13 Vet. App. 108 (1999).

In this case, although the appellant filed a timely claim for accrued benefits in June 2008, the evidence at the time of the Veteran's death shows that the Veteran did not have a pending claim for service connection for ALS.  The appellant contends that the Veteran applied for service connection for ALS, around February 28, 2006, and the claim was denied.  She further avers that they appealed and the Veteran died before the case was adjudicated.  

The evidence of record shows that the Veteran submitted a claim for service connection for ALS in February 2006.  In a November 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for amyotrophic lateral sclerosis.   It was determined that the Veteran's service treatment records were negative for reference to ALS and there was no other evidence of ALS during the Veteran's active duty.  On December 5, 2006, the RO issued notice of the unfavorable decision, which included an explanation of the Veteran's appellate rights.  In that decision, the Veteran was also denied service connection for a prostate condition on the basis that no diagnosed disability was shown.  

In April 2007, the Veteran submitted a VA form 21-4138 in which he referenced the December 2006 rating decision specifically regarding his prostate condition.  He indicated that his enlarged prostate condition was diagnosed in 2002 and to review VA medical records pertaining to treatment of his prostate condition.  Nowhere in this form did the Veteran make any suggestion that he was writing about the denial of service connection for ALS.  Thereafter, in a September 2007 decision, the RO in St. Paul, Minnesota, confirmed and continued the prior denial of entitlement to service connection for a prostate condition.  

To appeal an adverse decision, a claimant must file a notice of disagreement (NOD) with the agency of original jurisdiction (which, here, would be the RO) within one year from the date VA mailed the Veteran notice of the adverse decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. §§ 20.302 (a); 3.104(a).   Notice of the November 2006 rating decision that denied the Veteran's claim for service connection for ALS was mailed to the Veteran on December 5, 2006.  The Veteran died on December [redacted], 2007, more than one year after the rating decision issued.  There is no correspondence of record showing that the Veteran was in disagreement with the November 2006 rating decision that denied service connection for ALS.  Since, the Veteran did not file his notice of disagreement with the RO within one year after the notice of adverse decision was mailed to him, the November 2006 decision became final.  38 C.F.R. § 20.302.  Moreover, while additional evidence was received within one year of the rating decision, it is not new and material as it did not show that the Veteran had ALS in service or ALS that was related to service, including herbicide exposure.  See 38 C.F.R. § 3.156(b).  Thus, when the Veteran died in December 2007, no claim was pending for service connection for ALS.  38 C.F.R. §§ 3.160(c), (d), and 3.1000(d)(5) (2011) (the regulation provides that a claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death).  The Veteran's application was finally adjudicated as the claim was disallowed and not appealed within one year of the rating decision.  See 38 C.F.R. § 3.160(d).  

The appellants also asserts that a change in regulations for ALS claims that granted service connection for the cause of the Veteran's death, should also provide her the benefit for accrued benefits.  

The Board notes that service connection for ALS may be granted on a presumptive basis if a Veteran had active service for at least 90 days and manifested ALS at any time after service, barring affirmative evidence that the disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.318 (2011).  The rule, regarding ALS, applies to all applications for benefits that are received by VA on or after September 23, 2008, the effective date of the interim final rule, and to all applications for benefits that were pending before VA, inter alia, on that date.  In this case, the Veteran's February 2006 claim for service connection for ALS had been adjudicated in a November 2006 rating decision, and without any correspondence in the claims file suggesting disagreement with the denial of service connection for ALS and as new and material evidence was not submitted, the decision became final in December 2007, one year after notice of the decision was provided to the Veteran.  Hence, the evidence of record shows that the Veteran did not have a pending claim for service connection for ALS at the time of his death, to include on or after September 23, 2008.  

The Board has heard the appellant's contentions, and is greatly sympathetic to her position.  The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described above, the benefits sought with regard to her accrued benefits claim are simply precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management  v. Richmond, 496 U.S. 414 (1990).

Accordingly, the appellant's claim for entitlement to service connection for ALS, to include as a result of exposure to herbicides, for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).
ORDER

Entitlement to service connection for ALS to include as a result of in-service exposure to herbicides, for purposes of accrued benefits, is denied. 




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


